DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, 14, 16-17 & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (of record) in view of Deguchi et al. (US 7675363 B2) (hereinafter, Deguchi, of record).
Regarding claim 1, Kawashima  (Figs. 11 &  23) teaches an open-loop amplifier, comprising: a differential pair (transistors 74, 75) of input transistors to receive differential inputs at respective gates of the differential pair of input transistors; a first current source (transistor 78/79) to provide current for the open-loop amplifier; an active load (66, 67) at differential output nodes of the open-loop amplifier; load resistance at the differential output nodes of the open-loop amplifier, wherein the load resistance 
Kawashima does not teach an analog tracking circuit to generate a gate voltage to drive the load transistor, wherein the gate voltage tracks a sum of gate-to-source voltage of the load transistor and an ideal common mode voltage of the open-loop amplifier.
Deguchi (Fig. 5) teaches an amplifier circuit comprising a circuit 4 being used to provide control signal S5 to gate of transistors MP4 and MP5 for the benefits of controlling gain of the circuit in order to improving the circuit performance of the amplifier circuit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the circuit of Kawashima with the teaching of Deguchi in order to improving the circuit speed and performance.
According, as an obvious consequence above, the combination further teach an analog tracking circuit (see Fig. 5 of Deguchi, elements 5, and circuit 4) to generate a gate voltage to drive the first load transistor and wherein the gate voltage would tracks a sum of gate-to-source voltage of the load transistor and an ideal common mode voltage of the open-loop amplifier (see Fig. 5 of Deguchi, node N5 and signal S5).
The combination above does not explicitly teaches controlled to operate in linear region.

Regarding claim 5, wherein the analog tracking circuit is to perform analog tracking for temperature and to adjust the gate voltage based on the analog tracking for temperature (see Col. 9, last paragraph, and change in conditions such as temperature).
Regarding claim 6, wherein the analog tracking circuit is to track a bias current setting in the open-loop amplifier and to adjust the gate voltage based on the bias current setting (Kawashima  (Fig. 11) and Deguchi (Fig. 5)).
Regarding claim 7 is rejected in the same manner as discussed in claim 5.
Regarding claim 8, further comprising: level shifters (not shown, any upstream circuit that provides signals to the input of the differential circuit and which considered as intended used) to level shift the respective differential inputs and to drive the respective gates of the differential pair of input transistors.
Regarding claim 9, further comprising: gain boosting transistors (see transistors 66 & 67) at the differential output nodes of the open-loop amplifier, wherein gates of the gain boosting transistors are cross-coupled to the differential output nodes of the open-loop amplifier.
Regarding claim 10, further comprising: source followers (not show, it is note that the applicant chosen level shifters or source followers to provides signal to the input of the open loop amplifier which consider as intended use) to buffer the respective differential inputs before providing buffered differential inputs to the respective gates of the differential pair of input transistors.
Regarding claim 12, further comprising: dither injection circuit (since the dither injection is not specified, which considered as intended used or any circuit would be apply such as circuit include transistors 66, 67) at the differential output nodes of the open-loop amplifier.
Regarding claim 14, Kawashima  (Fig. 23) discloses an open-loop amplifier, comprising: a first pair of input transistors (e.g. 111, 112)  to receive differential inputs at respective gates of the first pair of input transistors; a second pair of input transistors (109 & 110), which are complementary to the first pair of input transistors, to receive differential inputs at respective gates of the second pair of input transistors; a first current source (e.g. transistor 117/118) at terminals of the first pair of input transistors to provide current for the open-loop amplifier; and load resistance at differential output nodes of the open-loop amplifier, wherein the load resistance comprises a first load transistor (e.g. transistor 104) of a first type across the differential output nodes of the open-loop amplifier, and a second load transistor (e.g. transistor 103) of a second type different from the first type in parallel with the first load transistor; and wherein the first load transistor and the second load transistor are controlled to operate in a linear region (which considered as intended use, note that transistors 103 & 104 are capable of 
The combination above does not explicitly teaches controlled to operate in linear region.
However, the selection of the particular characteristics of controlling the load transistor to operate in linear region is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select or control the load transistor to operate in linear region since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 16, Kawashima teaches all of the limitations of claim 14 as set forth in the rejection of record.  The rejection thereof incorporated by reference. Claim 16 depends on claim 14.  Kawashima does not teach an analog tracking circuit to generate a gate voltage to drive the first load transistor and the second load transistor, wherein the gate voltage tracks changes in one or more of the following: process, voltage, temperature as recited in claim 16.
Deguchi teaches (Fig. 5) an amplifier circuit comprising a circuit 4 being used to provide control signal S5 to gate of transistors MP4 and MP5 for the benefits of controlling gain of the circuit in order to improving the circuit performance of the amplifier circuit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the circuit of 
According, as an obvious consequence above, the combination further teach an analog tracking circuit (see Fig. 5 of Deguchi, elements 5, and circuit 4) to generate a gate voltage to drive the first load transistor and the second load transistor, wherein the gate voltage can be tracked changes in one or more of the following: process, voltage, temperature, and gain setting of the open-loop amplifier.
Regarding claim 17, further comprising: a second current source (e.g. transistor 115/116) at terminals of the second pair of input transistors to provide current for the open-loop amplifier.
Claims 20 & 21 are rejected in the similarly manner as discussed above in claim 1.
Claim 22 is rejected in the same manner as discussed above in claim 14.
Claim 23 is rejected in the same manner as discussed above in claim 16.
Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination (Kawashima in view of Deguchi) and further in view of Koen (US 6118340, of record).
Regarding claim 3, the combination teaches all of the limitations as discussed above in claim 1 except for a load resistor across the differential output nodes of the open-loop amplifier.
Koen (Fig. 5) teaches a differential amplifier having a resistor being connected between output node terminals of the differential amplifier for the benefits of improving gain setting (see Col. 5, lines 15-25).

According, as an obvious consequence above, the combination further comprising wherein the load resistance comprises a load resistor across the differential output nodes of the open-loop amplifier and a load transistor in parallel with the load resistor.
Regarding claim 18, the combination teaches all of the limitations as discussed above in claim 14 and further teaches first current source comprises first and second current transistors (Fig. 23, transistors 117/118 and 115/115) connected to respective terminals of the first pair of input transistors; and except a resistor coupled across the terminals of the first pair of input transistors.
Koen (Fig. 5) teaches a differential amplifier having a resistor being connected between output node terminals of the differential amplifier for the benefits of improving gain setting (see Col. 5, lines 15-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to modify the combination circuit  with the teaching of Koen in order to improving gain setting hence improving the circuit performance.
According, as an obvious consequence above, the combination further comprising a resistor coupled across the terminals of the first pair of input transistors.

Allowable Subject Matter 

Claims 11, 13 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 calls for among others, cross-coupled transistors at sources of the differential pair of input transistors, wherein gates of the cross-coupled transistors are cross-coupled to the gates of the differential pair of input transistors.
Claim 13, further comprising: differential pair of dither transistors coupled to the differential output nodes of the open-loop amplifier respectively, wherein gates of the differential pair of dither transistors are controlled by a differential dither signal; and a current source transistor to supply a current to be injected to the differential output nodes.
Claim 19 calls for among others, a common-mode feedback control circuit to sense an output common-mode of the open-loop amplifier and adjust a  bias voltage of the first current source to get the output common-mode closer to an ideal common-mode of the open-loop amplifier.

Response to Arguments

Applicant’s arguments with respect to claims 1, 3, 5-14 & 16-23 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843